Dismissed and Memorandum Opinion filed November 20, 2012.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00866-CV

                         GRACIE MCBROOM, Appellant

                                         V.

                         WAYNE DICKERSON, Appellee


                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-12625


                 MEMORANDUM                       OPINION


      This is an attempted appeal with a notice of appeal filed September 11, 2012.
According to the clerk’s record, the order being appealed is not a final, appealable
judgment. Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed
only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding).
       On October 19, 2012, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a response
demonstrating grounds for continuing the appeal on or before November 1, 2012. See
TEX. R. APP. P. 42.3(a). After considering appellant’s response, we hold appellant has
failed to demonstrate that this court has jurisdiction over the appeal.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM




Panel consists of Justices Seymore, Boyce, and McCally.




                                              2